             Case 3:19-cv-00379 Document 1 Filed 12/26/19 Page 1 of 5




                              IN THE UNITED STATES COURT
                              WESTERN DISTRICT OF TEXAS
                                    EL PASO DIVISION

DONALD HERNANDEZ                                 §
                                                 §
       Plaintiff,                                §
                                                 §
v.                                               §                              3:19-cv-00379
                                                              Civil Action No. _______________
                                                 §
DOGGETT FREIGHTLINER OF                          §
SOUTH TEXAS, LLC dba DOGGETT                     §
FREIGHTLINER OF EL PASO                          §
                                                 §
       Defendant.                                §

                                    NOTICE OF REMOVAL

               Pursuant to 28 U.S.C. §§ 1441, et seq., Defendant Doggett Freightliner of South

Texas, LLC d/b/a Doggett Freightliner of El Paso (“Doggett” or “Defendant”) submits this Notice

of Removal (“Notice”) to remove this civil action from the El Paso County District Court, At Law

No. 3, to the United States District Court for the Western Division of Texas, El Paso Division. In

support thereof, Defendant states as follows:

                                      RELEVANT FACTS

               1.      This employment case, filed October 28, 2019, is brought by Donald

Hernandez (“Hernandez”).

               2.      Hernandez alleges an age discrimination claim under the Age

Discrimination in Employment Act (“ADEA”), 29 U.S.C. § 621, as amended, as well as under the

Texas Commission on Human Rights Act (“TCHRA”), Tex. Lab. Code. Ch. 21 (See Ex. B,

Plaintiff’s Original Petition and Request for Disclosure (“Petition”) at ¶ 33).

               3.      Hernandez served the Petition upon Defendant on November 25, 2019.
              Case 3:19-cv-00379 Document 1 Filed 12/26/19 Page 2 of 5




               4.      The thirty-day period within which this action may be removed extends

through December 25, 2019, a federal holiday.          The removal period, therefore, extends to

December 26, 2019. The removal period has not yet expired.

                                     BASIS FOR REMOVAL

               5.      This action is removable to the United States District Court under 28 U.S.C.

§§ 1441(c) and 1331 based on federal question jurisdiction.

               6.      This Court has original jurisdiction over this action based upon a federal

question.    Federal question jurisdiction exists when a civil action “aris[es] under the

Constitution, laws or treaties of the United States.” 28 U.S.C. § 1331. Under the well-pleaded

complaint rule, a determination as to whether a federal question exists depends upon the

allegations of the plaintiff’s pleading. Medina v. Ramsey-Steel Co., Inc., 238 F.3d 674, 680

(5th Cir. 2001). In this case, the Petition asserts a request for relief under the ADEA, a federal

statute. (See Ex B, Petition, at ¶ 33). Therefore, federal question jurisdiction exists.

               7.      The Petition also alleges age discrimination under the TCHRA, Tex. Lab.

Code. Ch. 21. (See Ex. B, Petition, at ¶ 33). This Court has supplemental jurisdiction over

Plaintiff’s TCHRA claim because it “derives from a common nucleus of operative facts” of

Plaintiff’s ADEA claim. United Mine Workers v. Gibbs, 383 U.S. 715, 725 (1966); 28 U.S.C.

§ 1367(a).

               8.      Accordingly, this action is one over which this court has original

jurisdiction per 28 U.S.C. § 1331 and removal jurisdiction pursuant to 28 U.S.C. § 1441.

               9.      Venue in the Western District of Texas is proper under 28 U.S.C. §1441(a)

because the state court where the action is pending is located in this district.




                                                  2
              Case 3:19-cv-00379 Document 1 Filed 12/26/19 Page 3 of 5




               10.     This Notice is timely filed within thirty (30) days of Plaintiff serving

Plaintiff’s Original Petition on November 25, 2019. 28 U.S.C. §1446(b).

               11.     By virtue of this Notice, Defendant does not waive its right to assert any

claims or other motions, including Rule 12 motions, permitted by the Federal Rules of Civil

Procedure.

               12.     No admission of fact, law, or liability is intended by the Notice, and

Defendant expressly reserves all defenses and affirmative defenses.

               13.     There are no other defendants from whom consent to remove is required.

               14.     This Notice is signed pursuant to Federal Rule of Civil Procedure 11.

               15.     This Notice is accompanied by copies of the following:

                       a.      An index of all documents filed in state court that clearly identifies

                               each document and indicates the date the document was filed in state

                               court (Exhibit A);

                       b.      Pleadings     ascertaining    causes    of   action,   e.g.,   petitions,

                               counterclaims, cross actions, third-party actions, interventions, and

                               all answers to such pleadings, and non-discovery related documents

                               filed in state court (Exhibit B);

                       c.      A copy of the docket sheet in the state court action (Exhibit C).

                       d.      A list of all counsel of record, including addresses, telephone

                               numbers, and parties represented (Exhibit D).

               16.     Pursuant to 28 U.S.C. §1441(d), Defendant shall provide written notice of

the filing of this Notice to all adverse parties, and a copy of this Notice is also being filed with the

Clerk of the State Court in which this case was originally filed.



                                                   3
             Case 3:19-cv-00379 Document 1 Filed 12/26/19 Page 4 of 5




                                 CONCLUSION AND PRAYER

       WHEREFORE, PREMISES CONSIDERED, Defendant accordingly prays that this Court

deem this Notice to be good and sufficient, and that the Court take jurisdiction of this action to its

conclusion and to final judgment to the exclusion of any further proceedings in the state court in

accordance with law.

       Respectfully submitted this the 26th day of December 2019.


                                                      Respectfully submitted,


                                                      /s/ Mauro Ramirez
                                                      STEPHEN J. ROPPOLO
                                                      Texas Bar No. 00797939
                                                      Western District No. 21694
                                                      MAURO RAMIREZ
                                                      Texas Bar No. 24060460
                                                      Western District No. 877306997
                                                      FISHER & PHILLIPS LLP
                                                      910 Louisiana Street, Suite 4000
                                                      Houston, TX 77002
                                                      Tel: (713) 292-0150
                                                      Fax: (713) 292-0151
                                                      sroppolo@fisherphillips.com
                                                      mramirez@fisherphillips.com

                                                      ATTORNEYS FOR DEFENDANT,
                                                      DOGGETT FREIGHTLINER OF
                                                      SOUTH TEXAS, LLC d/b/a DOGGETT
                                                      FREIGHTLINER OF EL PASO




                                                  4
             Case 3:19-cv-00379 Document 1 Filed 12/26/19 Page 5 of 5




                                CERTIFICATE OF SERVICE
              The undersigned hereby certifies that the foregoing Defendant Doggett
Freightliner of South Texas, LLC’s Notice of Removal was filed on December 26, 2019 in
accordance with the e-filing protocols of the United States District Court for the Western District
of Texas via CM/ECF filing.
               Enrique Chavez, Jr.
               Michael R. Anderson
               Chavez Law Firm
               2101 Stanton Street
               El Paso, Texas 79902


                                                     /s/ Mauro Ramirez
                                                     MAURO RAMIREZ




                                                5
